— Order, Supreme Court, New York County, entered on February 22, 1977, denying plaintiff’s motion in part for leave to enter judgment against defendant for arrears in alimony and child support, and for counsel fees for the bringing of said motion is unanimously reversed to the extent appealed from, on the law and the facts, without costs and without disbursements, and the plaintiffs motion granted for leave to enter said judgment and for $750 in counsel fees for services including this appeal, to be paid within 10 days after service of a copy of the order to be settled herein with notice of entry. The parties were divorced in 1974 and judgment entered incorporating a stipulation of the parties which called for payment of a monthly sum for alimony and child support. It appears to be undisputed that defendant did not pay the monthly sum from May to December, 1976. A proceeding was instituted seeking an order holding defendant in contempt, directing entry of judgment in the delinquent amount and allowance of reasonable counsel fees. Special Term granted the motion holding defendant in contempt, fined *538him and made provisions for him to purge himself, but did not address itself to entry of judgment or counsel fees. Section 244 of the Domestic Relations Law gives the court discretionary power to direct entry of judgment for arrears, and under the confluence of circumstances in this matter it should have directed entry of judgment. The defendant lives out of the State, has no property here and a money judgment was entered against defendant when he failed to purge himself of contempt on at least one other occasion. Settle order on notice. Concur — Silverman, J. P., Evans, Lane and Markewich, JJ.